DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Garelli et al. (US Patent Publication No. 2020/0081485; hereinafter Garelli) in view of Na et al. (US Patent Publication No. 2013/0135247; hereinafter Na).
With reference to claim 21, Garelli discloses a portable electronic device (10) (see paragraph 16; Figs. 1, 5), comprising: 
a display assembly (10A/15) (see paragraph 19, 37; Figs. 1, 5); 
a processor (16) (see paragraph 17; Fig. 1);
memory in communication with the processor (16) (see paragraph 17; Fig. 1); 
a keyboard assembly (10B/62) (see paragraph 37; Fig. 5);
a connection mechanism (56) connecting a connecting side [of] the display assembly (10A) and a far side the keyboard assembly (10B), wherein the display assembly is pivotally movable with respect to the keyboard assembly (see paragraph 37; Fig. 5);
the keyboard assembly (10B/62) comprising an arrangement of mechanical keys (64) (see paragraph 37; Fig. 5); 
a capacitance sensing strip (20’) located between the arrangement of mechanical keys and the far side of the keyboard assembly (see paragraph 37; Fig. 5);
the capacitance sensing strip (20’) comprising:
a first plurality of electrodes aligned in a first direction transverse a length of the capacitance sensing strip and generally spaced at a first interval (see paragraph 24);
a second plurality of electrodes aligned in a second direction transverse a width of the capacitance sensing strip (see paragraph 24);
the memory comprising programmed instructions that, when executed, causes the processor (see paragraph 16) to:
	detect a gesture performed above the capacitance sensing strip (27, 31); 
respond to the gesture in a first mode when the gesture is detected with a single finger (see paragraphs 27, 31); and
respond to the gesture in a second mode when the gesture is detected with two fingers (see paragraphs 27, 31).
	While disclosing all that is required as explained above, Garelli and Ng fail to disclose the spacing interval as recited in the claim.
	Na discloses a touch sensor (200/300) which includes a plurality of first electrodes (230/330), a plurality of second electrodes (220/320), and a capacitance measuring unit for detecting capacitances between the first and second electrodes (see paragraphs 34-35; Figs. 2-3) wherein the first plurality of electrodes (230/330; Y1-Y5/S1-S5) aligned in a first direction transverse a length of the capacitance surface and generally spaced at a first interval (see paragraphs 36-37; Figs. 2-3), and the plurality of second electrodes (220/320; X8-Xn/D6) aligned in a second direction transverse a width of the capacitance surface and generally spaced at a second interval that is shorter than the first interval (see paragraphs 36-37; Figs. 2-3), wherein the capacitance sensing area includes a greater sensitive to gestures moving perpendicular to the longest dimension of the capacitance strip than along the entire longest dimension of the capacitance sensing strip (in teaching shorter interval in the second electrodes in the entire touch sensing region (340); see paragraphs 36-37, 40-41; Figs. 2-3).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a first and second electrode similar to that which is taught by Na to be carried out in a capacitive strip similar to that which is taught by Garelli to thereby increase the number of second electrodes within the capacitive sensing area which will in turn increase the detection of capacitance variations due to touch (see Na; paragraph 72).

	With reference to claim 22, Garelli and Na disclose all that is required as explained above with reference to claim 21, wherein Garelli further discloses that the first mode or the second mode is a function keys mode where the programmed instructions cause the processor to execute an action based on a selection of a function key (68) in response to detecting the gesture (66) (see paragraph 39; Fig. 5).

With reference to claim 23, Garelli and Na disclose all that is required as explained above with reference to claim 22, wherein Garelli further discloses that at least one icon (68-70) of a function key is depicted above the capacitance sensing strip (see paragraph 39; Fig. 5).

With reference to claim 24, Garelli and Na disclose all that is required as explained above with reference to claim 23, however fail to specifically disclose at least one icon permanently marked on the keyboard assembly as recited.
The usage of a printed/embossed character or symbol onto a keyboard assembly is well known and a standard feature of the art.  One of ordinary skill in the art would be familiar with permanent markings on a keyboard assembly as recited (see pertinent art below for reference).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a permanent marking on a keyboard assembly as well known in the art to be carried out on a keyboard assembly similar to that which is taught by Garelli and Na to thereby provide visual feedback to the user for locating appropriate keys.

With reference to claim 25, Garelli and Na disclose all that is required as explained above with reference to claim 23, wherein Garelli further discloses that the wherein the least one icon is not incorporated into a mechanical key and is not part of a virtual display (14) (see paragraph 23).

With reference to claim 26, Garelli and Na disclose all that is required as explained above with reference to claim 21, wherein Garelli further discloses that the first mode or the second mode is a slider mode where the programmed instructions cause the processor to adjust a parameter associated with the portable electronic device in response to a distance traveled by the gesture over the capacitance sensing strip (see paragraph 30).

With reference to claim 27, Garelli and Na disclose all that is required as explained above with reference to claim 21, wherein Garelli further discloses that the distance traveled is in a direction transverse the length of the capacitance sensor strip (see paragraph 29).

With reference to claim 28, Garelli and Na disclose all that is required as explained above with reference to claim 21, wherein Garelli further discloses that the programmed instructions are configured to cause the processor, when executed to respond to the gesture in a third mode when the gesture is detected with a predetermined number of fingers that is greater than two fingers (see paragraph 30).

With reference to claim 29, Garelli and Na disclose all that is required as explained above with reference to claim 21, wherein Garelli further discloses a touch pad (60) incorporated into the keyboard assembly adjacent to the arrangement of mechanical keys (see paragraph 37; Fig. 5).

With reference to claim 30, Garelli and Na disclose all that is required as explained above with reference to claim 29, wherein Garelli further discloses that the wherein the processor includes an integrated circuit that processes input from both the touch pad and the capacitance sensing strip (see paragraphs 17-18, 30; Fig. 1).

With reference to claim 31, Garelli and Na disclose all that is required as explained above with reference to claim 29, wherein Garelli further discloses that the detecting the gesture with the two fingers (in teaching multi-finger gestures; see paragraph 27).
Neither Garelli nor Na specifically disclose that the two fingers are from the same hand and are positioned together as recited.
The usage of two finger gesture input of the same hand is well known and common for usage in the art.  One of ordinary skill would be familiar with this standard type of gesture input as recited (see pertinent references below).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a two finger input wherein the two fingers are positioned together and are from the same hand as commonly known in the art to be carried out in a keyboard arrangement similar to that which is taught by Garelli and Na to thereby provide additional input to the device (see Garelli; paragraph 27).

With reference to claim 32, Garelli and Na disclose all that is required as explained above with reference to claim 21, wherein Garelli further discloses that the first mode or the second mode is an on-screen mode where programmed instructions cause the processor to interact with an object presented in the display assembly in response to detecting the gesture (see paragraphs 38-39; Fig. 5).

With reference to claim 33, Garelli and Na disclose all that is required as explained above with reference to claim 21, wherein Garelli further discloses that the detecting the gesture includes detecting the gesture moving in a direction transverse the length of the capacitance sensing strip (see paragraph 29).


Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Garelli in view of Ng et al. (US Patent Publication No. 2012/0206392; hereinafter Ng) and Na.
With reference to claim 34, Garelli discloses a method of controlling a portable electronic device (10), comprising:
detecting a gesture performed above a capacitance sensing strip (20’) that is located between and arrangement of mechanical keys (64) on keyboard assembly (10B/62) and the far side of the keyboard assembly (see paragraphs 21, 37; Fig. 5);
determining a number of fingers used in the gesture (see paragraphs 27, 31); and 
executing an action in the selected mode (see paragraph 36).
While disclosing determining a number of fingers used in a input gesture and executing an action in the selected mode as explained above, there fails to be disclosure of the selecting a mode based on the number of fingers as recited.
Ng discloses a capacitive type input surface (13) (see paragraphs 56-57) capable of determining (570, 574) a number of fingers used in a gesture (see paragraphs 147, 149; Fig. 19A); selecting a mode (572, 576) based on the number of fingers (see paragraph 149; Fig. 19A); and executing an action in the selected mode (see paragraph 149; Fig. 19A).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a mode selection process similar to that which is taught by Ng to be carried out in a device similar to that which is taught by Garelli to thereby provide distinction between single and multiple objects during the operating state (see Ng; paragraph 137) thereby preventing false inputs.
While disclosing all that is required as explained above, Garelli and Ng fail to disclose the spacing interval as recited in the claim.
	Na discloses a touch sensor (200/300) which includes a plurality of first electrodes (230/330), a plurality of second electrodes (220/320), and a capacitance measuring unit for detecting capacitances between the first and second electrodes (see paragraphs 34-35; Figs. 2-3) wherein the first plurality of electrodes (230/330; Y1-Y5/S1-S5) aligned in a first direction transverse a length of the capacitance surface and generally spaced at a first interval (see paragraphs 36-37; Figs. 2-3), and the plurality of second electrodes (220/320; X8-Xn/D6) aligned in a second direction transverse a width of the capacitance surface and generally spaced at a second interval that is shorter than the first interval (see paragraphs 36-37; Figs. 2-3), wherein the capacitance sensing area includes a greater sensitive to gestures moving perpendicular to the longest dimension of the capacitance strip than along the entire longest dimension of the capacitance sensing strip (in teaching shorter interval in the second electrodes in the entire touch sensing region (340); see paragraphs 36-37, 40-41; Figs. 2-3).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a first and second electrode similar to that which is taught by Na to be carried out in a capacitive strip similar to that which is taught by Garelli to thereby increase the number of second electrodes within the capacitive sensing area which will in turn increase the detection of capacitance variations due to touch (see Na; paragraph 72).

With reference to claim 35, Garelli, Ng, and Na disclose all that is required as explained above with reference to claim 34, wherein Garelli further discloses that the selected mode is a function keys mode and the action includes implementing a function of a selected function key icon (68-70) in response to detecting the gesture (66) over the selected function key icon (see paragraph 39; Fig. 5).

With reference to claim 36, Garelli, Ng, and Na disclose all that is required as explained above with reference to claim 34, wherein Garelli further discloses that the at least one icon of a function key is depicted above the capacitance sensing strip (see paragraph 39; Fig. 5).

With reference to claim 37, Garelli, Ng, and Na disclose all that is required as explained above with reference to claim 36, however fail to specifically disclose at least one icon permanently marked on the keyboard assembly as recited.
The usage of a printed/embossed character or symbol onto a keyboard assembly is well known and a standard feature of the art.  One of ordinary skill in the art would be familiar with permanent markings on a keyboard assembly as recited (see pertinent art below for reference).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a permanent marking on a keyboard assembly as well known in the art to be carried out on a keyboard assembly similar to that which is taught by Garelli, Ng, and Na to thereby provide visual feedback to the user for locating appropriate keys.

With reference to claim 38, Garelli, Ng, and Na disclose all that is required as explained above with reference to claim 36, wherein Garelli further discloses that the least one icon is not incorporated into a mechanical key and is not part of a virtual display (14) (see paragraph 23).

With reference to claim 39, Garelli, Ng, and Na disclose all that is required as explained above with reference to claim 34, wherein Garelli further discloses that the selected mode is a slider mode and the action includes adjusting a parameter associated with a selected parameter in response to a distance traveled by the gesture over the capacitance sensing strip (see paragraph 30).

With reference to claim 40, Garelli discloses a computer-program product for controlling a computing device (10) (see paragraph 17), the computer-program product comprising a non-transitory computer-readable medium storing instructions executable by a processor to (see paragraph 17):
detecting a gesture performed above a capacitance sensing strip (20’) that is located between and arrangement of mechanical keys (64) on keyboard assembly (10B/62) and the far side of the keyboard assembly (see paragraphs 21, 37; Fig. 5);
	implementing a functions key when the detected gesture includes a single finger and selecting a function corresponding to a first selected icon (70) of a first set of icons (68) over which the gesture (66) is performed (see paragraphs 39-40); and
implementing a slider when the detected gesture includes a two-finger gesture and adjusting a parameter corresponding to a second selected icon (in teaching options (68) corresponds to controlling operating system functions) of a second set of icons over which the gesture is performed (see paragraphs 27, 29, 39);
wherein the first set of icons are mutual exclusive to the second set of icons (in teaching swiping motions to adjust on-screen control items; see paragraph 32, which is different from function keys of the first icons; see Fig. 5).
While disclosing single finger gesture input and two-finger gesture input to a first and second set of icons that are located close together (see paragraphs 27, 29, 39; Fig. 5), there fails to be disclosure of preventing a single gesture from triggering icons from both the first and second set as recited.
Ng discloses a capacitive type input surface (13) (see paragraphs 56-57) capable of determining (570, 574) a number of fingers used in a gesture (see paragraphs 147, 149; Fig. 19A), wherein the device is capable of preventing a single gesture from triggering icons in both the first set and the second set (in teaching determining the number of fingers detected for preforming the necessary operation (see paragraphs 147, 149; Figs. 19).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to prevent improper triggering of functions similar to that which is taught by Ng to be carried out in a device similar to that which is taught by Garelli to thereby distinguish between single point sensing and multi-point sensing to provide more accurate input (see Ng; paragraph 58).
Na discloses a touch sensor (200/300) which includes a plurality of first electrodes (230/330), a plurality of second electrodes (220/320), and a capacitance measuring unit for detecting capacitances between the first and second electrodes (see paragraphs 34-35; Figs. 2-3) wherein the first plurality of electrodes (230/330; Y1-Y5/S1-S5) aligned in a first direction transverse a length of the capacitance surface and generally spaced at a first interval (see paragraphs 36-37; Figs. 2-3), and the plurality of second electrodes (220/320; X8-Xn/D6) aligned in a second direction transverse a width of the capacitance surface and generally spaced at a second interval that is shorter than the first interval (see paragraphs 36-37; Figs. 2-3), wherein the capacitance sensing area includes a greater sensitive to gestures moving perpendicular to the longest dimension of the capacitance strip than along the entire longest dimension of the capacitance sensing strip (in teaching shorter interval in the second electrodes in the entire touch sensing region (340); see paragraphs 36-37, 40-41; Figs. 2-3).
	Therefore it would have been obvious to one having ordinary skill in the art to allow the usage of a first and second electrode similar to that which is taught by Na to be carried out in a capacitive strip similar to that which is taught by Garelli to thereby increase the number of second electrodes within the capacitive sensing area which will in turn increase the detection of capacitance variations due to touch (see Na; paragraph 72).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHESTON et al. (US2006/0164399) discloses a method and system for determining the number of fingers used for input and preforming function based on the determination, wherein single hand two-finger input is recognized (see paragraphs 12-17; Figs. 1-4).
IIZUKA et al. (US2003/0142081) discloses an electronic apparatus having capacitive sensing strips for detecting single and multi-finger inputs at the capacitive sensing strips (see abstract; Figs. 1, 5-8).
OSBORNE et al. (US2015/0378546) discloses a system having a touch sensitive surface that comprises a slider region and a plurality of icon functions (see abstract; paragraphs 18-19; Figs. 1, 4, 5).
LEE et al. (US2019/0235638) discloses a multilingual character input device comprising a keyboard for displaying characters on the keys (see abstract; 73; Figs. 1, 3-4).
KUJAWASKI et al. (US2013/0169424) discloses a touch-scrolling pad for user input which allows for vertical and horizontal scrolling input to the input unit (see paragraphs 36-43; Fig. 5).


Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. The applicant argues that the combination of references fail to disclose greater sensitivity to gestures moving perpendicular to the longest dimension of the capacitance strip than along the entire longest dimension of the capacitance sensing strip as recited in claims 1 and 40.  Specifically the applicant argues that Na teaches a sensor strip having greater sensitivity, however the sensitivity is along both the length and the width of the region (250).  The examiner finds that while a portion (intersection of X8-Xn,Y5-Yn) of the region (250) does include increased sensitivity in both the length and width, the touch region also includes an area of sensitivity along the entire longest dimension (i.e. intersection of X8-Xn, Y1-Y5).  Further as cited in the office action Na also illustrates a input region (340) having a capacitive sensing region (D6/S1-S4), wherein the sensitivity is increase along the entire longest dimension of the capacitive sensing region (340).  Therefore, the examiner finds that it would have been obvious to one of ordinary skill in the art to allow the usage of reduced intervals of the electrodes similar to that which is taught by Na to be carried out in a capacitive sensing strip similar to that which is taught by Garelli to thereby increase the detection of capacitance variations due to touch.  For these reasons the examiner finds that the combination of references disclose the recited invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        


/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625